DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 6/25/2021.
2. 	Claims 49-66 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49-66
Claims 49-66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

The following amendment to claims 49, 58, 59 and 66 are not adequately supported by the original disclosure and is hence treated as new matter:
and a second key associated with a second computer system in the payment network, wherein the second computer system is configured to receive the transaction request;
Applicant is requested to provide support for the above limitation or else cancel the new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 49-66
Claims 49-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 

Groupings of Abstract Ideas:
Mathematical Concepts
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Certain Methods Of Organizing Human Activity
fundamental economic principles or practices (including hedging, insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The independent claims are directed to – receiving transaction request from a first computer system; identifying a key and determining account identifier; transmitting a transaction to a second computer system; receiving a response and transmitting to 
Examiner further notes that the concepts of encrypting and decrypting cryptogram using account key constitutes Mental Processes and/or Mathematical Concepts.  See Digitech v Electronics for Imaging (Fed. Cir. 2014) (“A process that started with data, added an algorithm, and ended with a new form of data was directed to an abstract idea.”)
Hence, the independent claims are directed to abstract ideas.
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
MATHEMATICAL CONCEPTS
Mathematical Relationships
Mathematical Formulas or Equations
Mathematical Calculations
CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
Fundamental Economic Practices or Principles
Commercial or Legal Interactions
Managing Personal Behavior or Relationships or Interactions Between People
MENTAL PROCESSES.
A Claim That Requires a Computer May Still Recite a Mental Process.

Hence under Prong One of Step 2A, the independent claims recite a judicial exception.
Prong Two of Step 2B evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field - see MPEP 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine -see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)
Limitations that are not
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
The only additional elements recited by the claims, beyond the abstract idea, are: a processor, a first computer system and a second computer system.  
As per Para [0125] – [0131] of the Specification, Fig. 5 discloses the computer system 500 for implementing the disclosed embodiments which appears to be generic computer.  Also, based on Para [0132] of the Specification, the processor appears to be a generic processor.  Examiner thus notes that the additional elements have been recited at a high level of generality such that the claims amount to no more than mere instructions to apply the judicial exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving transaction request from a first computer system; identifying a key and determining account identifier; transmitting a transaction to a second computer system; receiving a not indicative of integration into a practical application.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas such as processing transaction requests that merely use computers as tools.  Steps that do nothing more than spell out what is means to “apply it on a computer” cannot confer patent eligibility.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B: 
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional element of using a processor to perform the steps of – receiving transaction request from a first computer system; identifying a key and determining account identifier; transmitting a transaction to a second computer system; receiving a response and transmitting to the first computers system – amounts to no more than mere instructions to apply the exception using generic components.  Mere instructions to apply an exception using generic components cannot provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving transaction request from a first computer system; identifying a key and determining account identifier; transmitting a 
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 49-66
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glendenning (US 2013/0191290 A1) in view of Hammad (US 2011/0270757 A1).

Claim 49: 
A computer system, comprising:

a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising:
receiving, from a first computer system in the payment network, a transaction request associated with an initiating user and an account, the transaction request comprising a cryptogram being encrypted using an account key, wherein the account key is generated by encrypting account information using an institution key, wherein the institution key is generated by encrypting institution information using a key associated with the first computer system and a second key associated with a second computer system in the payment network, wherein the second computer system is configured to receive the transaction request
(See Glendenning: Para 
[0008] (“form an authorisation request comprising the cryptogram, merchant identifier and transaction data, and submitting said authorisation request to at least one of an issuer and an acquirer to facilitate authorisation and processing of said transaction request data”)
[0021] (“retrieving the transaction request data, said transaction request data comprising an amount for the transaction, and at least one of a currency code, a time stamp, data representative of the user selected account, and a customer identifier such as a PIN or biometric and a merchant identifier value”)
[0024] (“The method may further comprise authenticating the legitimacy of the merchant device including:
the customer transceiver device forming a merchant authentication request, the merchant authentication request requesting from the merchant transceiver device (1) a signed certificate of the issuer which holds as a minimum the unique (merchant) identifier and merchant public key and (2) a signature of the unique dynamic value using the merchant's secure module's private key;

the customer transceiver device verifying the issuer's signed certificate using a certification authority's public key, and once verified, authenticating against stored records the signed unique dynamic value using the merchant public key.”)
[0029] (“In a second aspect the invention is a transceiver device operable to secure payment data for transmission over open communication networks, the transceiver device comprising:
an interface module to enable data communication with other transceiver devices;
a processor coupled to a memory, the memory storing processor control code to selectively control the processor, when running to (1):
retrieve from memory a unique merchant identifier;
enable the interface module to transmit the unique merchant identifier and transaction request data to another of said devices;
receive from the other of said devices a cryptogram, the cryptogram having been generated from a secret key, a counter, the unique merchant identifier and the transaction request data; and
form an authorisation request comprising the cryptogram, merchant identifier and transaction data, and submitting said authorisation request to at least one of an issuer and an acquirer to facilitate authorisation and processing of said transaction request data; or (2)
receive a unique merchant identifier and transaction request data from another of said devices;
retrieve from memory a counter value and a stored secret key;
generate a cryptogram using the retrieved secret key, the retrieved counter value together with the received unique merchant identifier and transaction request data; and
transmitting the cryptogram to the other of said devices for subsequent forwarding of an authorisation request to one of an issuer and an acquirer to facilitate authorisation and processing of said transaction request data.”)


(See Glendenning: Para [0024] (“merchant's secure module's private key” “merchant public key”)
decrypting the cryptogram using the identified account key;
(See Glendenning: Para [0074] (“re-compute the cryptogram”)
determining, by searching a database, an account identifier associated with an account number of the account;
(See Glendenning: Para [0056])
transmitting a transaction comprising the determined account identifier to the second computer system, including an identifier associated with the initiating user;
(See Hammad: Para [0028] (“The merchant sends the first authorization request message to an acquirer computer, which forwards the first authorization request message to the payment processing network”)
receiving, from the second computer system, a response to the transaction; and
transmitting a response to the transaction request to the first computer system.
(See Hammad: Para [0109] (“generate an authorization response message that indicates whether the transaction was approved or not”)

It would have been obvious to a person having ordinary skills in the art at the time of the invention to modify Glendenning as it relates to securing payment over open communication networks to include Hammad as it relates securely validating transaction.  The motivation for combining the references would have been to use verification tokens for validating transactions.



Claim 50:
the transaction request comprises identification of the initiating user or the account, and
the identification comprises a substitute account identifier different from the account identifier and an indicator value, and
the account identifier is determined by using the substitute account identifier to search a database for the account identifier and a Routing Transit Number associated with the account.
(See Glendenning: Para [0068] (“A first field is populated with a unique value identifying the merchant. This value will be known to the acquiring organisations”)

Claim 51:
wherein the transaction request further comprises information associated with an identification of the initiating user or the account.
(See Glendenning: Para [0063])

Claim 52:
wherein the account identifier is determined by searching the database using the identification of the initiating user or the account.
(See Glendenning: Para [0056])

Claim 53:

(See Glendenning: Para [0029])

Claim 54:
forwarding at least one piece of information to the second computer system;
receiving an account validation response message; and
(See Glendenning: Para [0069]
determining, based on the account validation response message, whether to generate the institution key and the account key.
(See Glendenning: Para [0063])

Claim 55:
wherein the cryptogram further comprises a transaction counter, and wherein the operations further comprise comparing a previously received transaction counter with the decrypted transaction counter.
(See Glendenning: Para [0018] (“counter value”))

Claim 56:
determining, based on the transaction request received from the system, a net settlement amount applicable to at least two settlement accounts; and
creating at least two entries in an Automated Clearing House file that indicates a debit and credit to the at least two accounts reflecting to the net settlement amounts.
clearing and settlement services”))

Claim 57:
wherein the first computer system is one of a financial institution, an Electronic Funds Transfer network, a merchant, a merchant processor, a remittance processor, a transaction origination point, or a mobile wallet provider.
(See Glendenning: Para [0055])

Claim 59:
A system, comprising:
a processor; and
a memory comprising instructions that, when executed by the processor, cause the processor to perform operations comprising:
receiving a transaction request from a first computer system in the payment network, comprising a request to perform a transaction on behalf of a user, the transaction request not including an account number;
determining a key associated with the financial account, wherein the key associated with the financial account is based on a key associated with the financial institution that holds the financial account, and the key associated with the financial institution is based on a first key associated with the system associated with the first computer system 

and a second key associated with a second computer system in the payment network, wherein the second computer system is confiqured to receive the transaction request;

(See Glendenning: Para [0024] (“merchant's secure module's private key” “merchant public key”)
generating a transaction message including a cryptogram generated by encrypting information associated with the transaction using the key associated with the financial account;
(See Glendennig: Para [0029] (“generate a cryptogram using the retrieved secret key, the retrieved counter value together with the received unique merchant identifier and transaction request data”)
sending the financial services transaction message to the second computer system; and
receiving a response from the second computer system.
(See Hammad: Para [0109] (“generate an authorization response message that indicates whether the transaction was approved or not”)

Claim 66 is similar to claim 59 and hence rejected on similar grounds.

Claim 60:
wherein the transaction request further comprises information associated with an identification of the user or the account.
(See Glendenning: Para [0063])

Claim 61:
wherein the operations further comprise incrementing a transaction counter associated with the financial account.
(See Glendenning: Para [0018] (“counter value”))

Claim 62:
wherein the information associated with the transaction comprises at least one of at least one of a code representing the currency for the transaction, a date associated with the transaction, the amount of the transaction, a country code, a transaction counter, or a random number.
(See Glendenning: Para [0021] (“currency code”))

Claim 63:
the key associated with the financial account is generated by encrypting the information associated with the financial account, and
the key associated with the financial institution is generated by encrypting the information associated with the financial institution.
(See Hammad: Para [0069])

Claim 64:
the first computer system is associated with an originator; and
the second computer system is associated with a payment network.
(See Glendenning: Para [0055])

Claim 65:

(See Glendenning: Para [0055])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 49-66 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,535,064.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Response to Arguments
Applicant's arguments filed 6/25/2021 have been fully considered but they are not persuasive. 
101

First, Examiner notes that encrypting or decrypting information falls under the grouping of Mathematical Concepts.  A method, like the claimed method, is “a process that employs mathematical algorithms to manipulate existing information to generate additional information [that] is not patent eligible.” Digitech Image Techs, LLC v. Elecs. for Imaging, Inc., (Fed. Cir. 2014).  Therefore, whether human cannot encrypt or decrypt computerized information using identified key is not dispositive here.
Second, encrypting and decrypting transaction information between the various parties to a financial transaction – buyer, originator, merchant, financial network, wallet provider – is an example of commercial or legal interactions because encrypting information ensures the authenticity of a transaction by minimizing fraud.  Hence, the claims falls under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  Thus, they do not contain limitations that are indicative of integration into a practical application.
The only additional elements recited by the claims, beyond the abstract idea, are: a processor, a first computer system and a second computer system.  As per Para [0125] – [0131] of the Specification, Fig. 5 discloses the computer system 500 for implementing the disclosed embodiments which appears to be generic computer.  Also, based on Para [0132] of the Specification, the processor appears to be a generic 
103
Applicant argues that the Office has failed to clearly articulate which elements in the prior art correspond to elements in the amended claims, e.g., account key, institution key and a first key; and that the references do not teach the limitation of “using a first key associated with the first computer system and a second key associated with a second computer system.”
Examiner respectfully disagrees.
Firstly, as set forth above, the limitation of second key associated with second computer system is not supported by the original disclosure and is hence treated as inadmissible new matter.  Secondly, the limitation is also obvious in view of the combined references.
Glendenning discloses:
Para [0024] (“The method may further comprise authenticating the legitimacy of the merchant device including:
the customer transceiver device forming a merchant authentication request, the merchant authentication request requesting from the merchant transceiver device (1) a signed certificate of the 
the customer transceiver device receiving from the merchant device a second data package comprising the issuer's signed certificate and a signature of the unique dynamic value using the merchant's secure module's private key;
the customer transceiver device verifying the issuer's signed certificate using a certification authority's public key, and once verified, authenticating against stored records the signed unique dynamic value using the merchant public key.”)
Para [0029] (“In a second aspect the invention is a transceiver device operable to secure payment data for transmission over open communication networks, the transceiver device comprising:
an interface module to enable data communication with other transceiver devices;
a processor coupled to a memory, the memory storing processor control code to selectively control the processor, when running to (1):
retrieve from memory a unique merchant identifier;
enable the interface module to transmit the unique merchant identifier and transaction request data to another of said devices;
receive from the other of said devices a cryptogram, the cryptogram having been generated from a secret key, a counter, the unique merchant identifier and the transaction request data; and
form an authorisation request comprising the cryptogram, merchant identifier and transaction data, and submitting said authorisation request to at least one of an issuer and an acquirer to facilitate authorisation and processing of said transaction request data; or (2)
receive a unique merchant identifier and transaction request data from another of said devices;
retrieve from memory a counter value and a stored secret key;
generate a cryptogram using the retrieved secret key, the retrieved counter value together with the received unique merchant identifier and transaction request data; and
transmitting the cryptogram to the other of said devices for subsequent forwarding of an authorisation request to one of an issuer and an acquirer to facilitate authorisation and processing of said transaction request data.”)

Hence, Glendenning teaches cryptogram using secret key (account key), counter, merchant identifier (institution key); Glendenning also teaches first key (certification authority’s public key) and second key (merchant public key).
Therefore, Glendenning teaches the limitation of cryptogram being encrypted using an account key, wherein the account key is generated by encrypting account information using an institution key, wherein the institution key is generated by encrypting institution information using a first key associated with the first computer system and a second key associated with a second computer system.
Double Patenting
Applicant argues that the current claims are patentably distinct from the ‘064 patent.
Examiner respectfully disagrees.
As set forth above, the limitation of second key associated with second computer system is not supported by the original disclosure and is hence treated as inadmissible new matter.  Furthermore, although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693